Citation Nr: 0624538	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  02-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic lumbar spine 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from June 1959 to June 1962 
and from January 1968 to October 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Waco, Texas, Regional Office (RO) which determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for chronic lumbar spine 
degenerative disc disease.  In March 2002, the RO reviewed 
the veteran's claim on the merits and denied it.  In February 
2004, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In January 
2005, the Board remanded the veteran's appeal to the RO for 
additional development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.     


REMAND

In its January 2005 remand instructions, the Board directed 
that the veteran was to be afforded a VA examination for 
compensation purposes which addressed the etiology of the 
veteran's chronic lumbar spine degenerative disc disease.  
The examiner was to advance an opinion which specifically 
addressed whether the veteran's chronic lumbar spine 
disability was etiologically related to or increased in 
severity beyond its natural progression as a result of the 
veteran's service-connected left knee disability.  The 
veteran was afforded the requested VA examination for 
compensation purposes in January 2006.  In reviewing the 
January 2006 VA examination report, the Board observes that 
the examiner failed to address whether the veteran's chronic 
lumbar spine disability increased in severity beyond its 
natural progression as the result of his service-connected 
disability.  The Board acknowledges that the RO attempted to 
comply with the Board's remand instructions.  However, the 
January 2006 VA examination report is inadequate.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the RO's compliance with the Board's remand instructions 
is neither optional nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an initial compensable evaluation and 
effective date for his claimed chronic lumbar spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his chronic lumbar spine 
disability.  All indicated tests and 
studies must be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic lumbar spine disability is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to the veteran's 
service-connected post-operative left 
knee disorder?  

Send the claims folder to the examiner 
for review of pertinent documents.  The 
examination report should specifically 
state that such a review was conducted.  

2.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic lumbar spine degenerative disc 
disease with express consideration of the 
provisions of 38 C.F.R. § 3.310(a) (2005) 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


